In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                       Filed: August 16, 2019

* * * * * * * * * * * * * *                        *
Z.E. a minor, by his mother, CRYSTAL               *
ECKHART,                                           *       No. 16-706V
                                                   *
                 Petitioner,                       *       Special Master Sanders
                                                   *
v.                                                 *
                                                   *
SECRETARY OF HEALTH                                *       Dismissal; Insufficient Proof;
AND HUMAN SERVICES,                                *       Encephalopathy; Fever; Seizures;
                                                   *       Developmental Delay.
          Respondent.                              *
* * * * * * * * * * * * * *                        *

Michael G. McLaren, Black McLaren, et al., PC, Memphis, TN, for Petitioner.
Kimberly S. Davey, United States Department of Justice, Washington, D.C., for Respondent.

                                               DISMISSAL1

        On June 16, 2016, Crystal Eckhart, on behalf of Z.E. (“Petitioner”), filed a petition for
compensation under the National Vaccine Injury Compensation Program2 (“Vaccine Program” or
“Program”). 42 U.S.C. § 300aa-10 to 34 (2012). Petitioner alleged that he developed an
encephalopathy, or in the alternative, fever, seizures, speech/developmental delay, and/or other
injuries, as a result of the Diphtheria-tetanus-pertussis (“DTaP”), Hepatitis B, pneumococcal
conjugate (“PCV”), and polio (“IPV”) vaccines he received on January 31, 2014. Pet. at 1, ECF
No. 1. The information in the record, however, does not show entitlement to an award under the
Program.

       On August 7, 2019, Petitioner filed a motion for a decision dismissing his petition. ECF
No. 49. In his motion, Petitioner conceded that he “has been unable to secure sufficient and/or

1
  This decision shall be posted on the United States Court of Federal Claims’ website, in accordance with
the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the Decision will be available to anyone with access to
the Internet. In accordance with Vaccine Rule 18(b), a party has 14 days to identify and move to delete
medical or other information that satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the
rule requirement, a motion for redaction must include a proposed redacted decision. If, upon review, I agree
that the identified material fits within the requirements of that provision, such material will be deleted from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755 (“the Vaccine Act”
or “Act”). Hereinafter, for ease of citation, all “§” references to the Vaccine Act will be to the pertinent
subparagraph of 42 U.S.C. § 300aa (2012).
persuasive evidence to prove entitlement to compensation in the Vaccine Program.” Id. at 1.
Petitioner continued, “to proceed further would be unreasonable and would waste the resources of
the Court, Respondent, Petitioner, and the Vaccine Program.” Id. Respondent had no objection
to Petitioner’s motion. Id. at 2.

        To receive compensation under the Program, Petitioner must prove either (1) that he
suffered a “Table Injury”—i.e., an injury falling within the Vaccine Injury Table—corresponding
to the vaccination, or (2) that he suffered an injury that was actually caused by a vaccine. See §§
13(a)(1)(A), 11(c)(1). An examination of the record before me, however, did not uncover
persuasive evidence that Petitioner suffered a “Table Injury.” Further, the record also does not
contain persuasive evidence that Petitioner’s alleged injuries were caused by the vaccines
identified above.

       Under the Act, petitioners may not be given a Program award based solely on their claims
alone. Rather, the petition must be supported by medical records or the opinion of a competent
physician. § 13(a)(1). In this case, the medical records and filed expert reports are insufficient to
prove Petitioner’s claim. Therefore, this case must be dismissed for insufficient proof. The
Clerk shall enter judgment accordingly.3

        IT IS SO ORDERED.
                                                        s/Herbrina D. Sanders
                                                        Herbrina D. Sanders
                                                        Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of a notice
renouncing the right to seek review.

                                                   2